DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 1-8 under examination. Claims 9-20 are considered withdrawn from consideration.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2013/0249981), hereinafter Nakagawa. 
Regarding claims 1-3 and 6, Nakagawa discloses an apparatus (dispenser controller) comprising (a) a performance monitor [requires a memory and a utilization rate calculator as also in claim 3] (par. 0024 describes using an algorithm to calculate the total amount of the droplets or the “droplet rate” needed to produce a bigger droplet on the surface, 0032, 0090-0095) 
and additionally, as in at least par. 0253 as described below, Nakagawa discloses a system having a memory and a computer capable of performing these functions as will be further outlined below;
where the memory is configured to store a usage of a dispenser (par. 0216-0220, 0253-0269 uses a value based on the calculated values, where one is the measured drop as dispensed which would reflect the usage of the dispenser);
which is configured to determine a performance characteristic of a dispenser (212) (par. 0210) receiving fluid from a reservoir (par. 0211), with an actuator that causes a dispenser to generate a droplet of fluid on a substrate (par. 0211, 0220).
claim 6 (par. 0217, 0220, 0225, using the data obtained above).
Nakagawa does not explicitly disclose that there is more than one droplet dispenser/actuator for purposes of dispensing the material onto the substrate. 
However, it has been held that the duplication of parts without any unexpected results supports a case of prima facie obviousness where there are no unexpected results from a duplication. In this case, it would have further been obvious to one of ordinary skill in the art to have duplicated the droplet dispenser/actuator in order to produce the desired droplets more rapidly.  
Regarding claims 4-5, Nakagawa discloses the subject matter of claim 2 as discussed above, and further discloses the attribute converter converted to convert and input to the physical attribute of the droplet from being inspected and calculates the variation thereof (par. 0152-0158) from expected, and compares it to a variation threshold (par. 0159-0160). 
Regarding claims 7, Nakagawa discloses the subject matter of claim 1 as discussed above, and further discloses that the driver obtains the ability to store (a) an adjustment schedule configured to store an adjustment schedule for adjusting the drive command to the actuator of the dispenser dispensing the material (par. 0181, 0254-0269), and a command generator configured to generate a drive command based on the performance characteristic (par. 0091-0095, and 0254-0269 describe the algorithm in full which uses the characteristic(s) to adjust the volume being deposited).
Regarding claim 8, Nakagawa does not explicitly disclose that the drive command specifies a voltage or current to the actuators. 
However, one of ordinary skill in the art would have recognized that a command to dispense material would inherently or obviously include a power setting (as in par. 0220 to dispense the material), or the machine would not function as an automated machine. It has been held that the automation of a machine supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a command supplying a current to the actuator for actuating the material above in routine operation as is claimed.  
Response to Arguments
Applicant’s arguments, see p. 8, filed 4/9/2021, with respect to all claims have been fully considered and are persuasive.  The rejections of 1/11/2021 have been withdrawn. 
This is a SECOND Non-final Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742